337 F.2d 860
B. L. SUHL, Petitioner,v.Honorable Thurmond CLARKE et al., Respondents.In the Matter of the SECURITY CURRENCY SERVICES LTD., a California corporation.
No. 19623.
United States Court of Appeals Ninth Circuit.
November 6, 1964.

Appeal from the United States District Court for the Southern District of California Central Division; Thurmond Clarke, J.
Gerald L. Romanik, Los Angeles, Cal., for petitioner.
Francis C. Whelan, U. S. Atty., Los Angeles, Cal., for Hon. Thurmond Clarke.
Irving Sulmeyer, Los Angeles, Cal., for appellee A. J. Bumb, Trustee.
Before CHAMBERS, BARNES and HAMLIN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order holding B. L. Suhl in contempt of court for failure to comply with a subpoena duces tecum dated February 27, 1964; and is a request made by said B. L. Suhl, petitioner, that the order of contempt be vacated, quashed and recalled.


2
The order of contempt is affirmed.


3
The motion to vacate, quash and recall the order of contempt is denied.


4
The documents heretofore delivered by petitioner to the clerk of this court, allegedly answering the subpoena duces tecum, are ordered to be delivered forthwith by the clerk of this court to the referee in bankruptcy in the matter of the Security Currency Services, Ltd., a California corporation, to-wit: James E. Moriarity, Esquire.